Case: 12-12878   Date Filed: 05/20/2013   Page: 1 of 2


                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-12878
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:03-cr-00273-SDM-MAP-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

MICHAEL DAVID MCDONALD,
a.k.a. James Richard Brown,
a.k.a. Michael David Taylor,
a.k.a. Michael Palmer,

                                                         Defendant-Appellant.
                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (May 20, 2013)

Before CARNES, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
              Case: 12-12878     Date Filed: 05/20/2013   Page: 2 of 2


      Michael McDonald appeals pro se the denial of his renewed motion to

reduce his sentence based on Amendment 750 to the Sentencing Guidelines.

18 U.S.C. § 3582(c)(2). The district court denied McDonald’s first motion to

reduce on the ground that he was a career offender and ineligible for a reduction of

his sentence, see United States v. Lawson, 686 F.3d 1317, 1321 (11th Cir. 2012),

and McDonald did not appeal that decision. The decision that the district court

lacked authority to reduce McDonald’s sentence is the law of the case, see United

States v. Escobar-Urrego, 110 F.3d 1556, 1560 (11th Cir. 1997), and McDonald

does not challenge that binding decision. The district court did not abuse its

discretion by denying McDonald’s renewed motion to reduce, which duplicated the

argument made in McDonald’s first motion.

      We AFFIRM the denial of McDonald’s second motion to reduce.




                                          2